PER CURIAM.
On December 10, 1975, a Howell County jury returned a verdict favoring respondent corporation. Appellants filed an alternative motion to set aside the verdict or for a new trial on December 29, 1975, 19 days after the verdict. Appellants’ notice of appeal was filed April 2, 1976.
Rule 78.04, V.A.M.R., requires motions for new trial to be filed within 15 days of the jury verdict. The rule further provides that, “[i]f a timely motion for new trial . is filed, the judgment is not final until disposition of all such motions.” (Em*741phasis added). Here, appellants relied upon an untimely motion for new trial which did not delay the judgment from becoming final 30 days after the verdict was returned. Rule 81.05(a), V.A.M.R. Appellants’ notice of appeal was filed well beyond the 10-day limitation. Rule 81.04, V.A.M.R.
We are duty bound to determine the timeliness of the notice of appeal because this court does not acquire appellate jurisdiction in the absence of a timely notice of appeal. Kuhn v. Bunch, 529 S.W.2d 200(1) (Mo.App.1975).
The appeal is dismissed.